                                                                                                   Priority
                                           UNITED STATES DISTRICT COURT                                          Send
                                                                        Enter
                                          CENTRAL DISTRICT OF CALIFORNIA                                         Closed
                                                                                                   JS-5/JS-6
                                                                                                   Scan Only
                                                    CRIMINAL MINUTES - GENERAL




 Case No.         CR 17-420 SJO                                                                     Date       August 1, 2019


 Present: The Honorable          S. James Otero

 Interpreter       Not Required

              Victor Paul Cruz                                 Not Present                                    Not Present
               Deputy Clerk                       Court Reporter/Recorder, Tape No.                   Assistant U.S. Attorney



                U.S.A. v. Defendant(s):                 Present Cust. Bond            Attorneys for Defendants:         Present App. Ret.

Suris et al                                               xx                     Adrian M. Baca                             xx        xx


PROCEEDINGS (in chambers): ORDER DENYING DEFENDANT'S MOTION TO SUPPRESS [Docket
No. 92]

This matter is before the Court on Defendant Maxim Sverdlov's ("Defendant") Motion to Suppress Evidence filed
on July 9, 2019 ("Motion"). The Government opposed Defendant's Motion on July 16, 2019 ("Opposition").
Defendant replied on July 20, 2019 ("Reply"). The Court found this matter suitable for disposition without oral
argument and vacated the hearing set for August 5, 2019. (See ECF No. 102.) For the following reasons,
Defendant's Motion is DENIED.

I.       FACTUAL AND PROCEDURAL BACKGROUND

On June 5, 2018, Defendant was charged in a thirteen-count First Superseding Indictment ("FSI") with the
following:


(1)      Conspiracy to Commit Health Care Fraud in Violation of 18 U.S.C. § 1349'


(2)      Health Care Fraud in Violation of 18 U.S.C. § 1347;


(3)      Conspiracy to Commit Money Laundering in Violation of 18 U.S.C. §1956(h);


(4)      Causing an Act to be Done in Violation of 18 U.S.C. §2(b); and


(5)      Criminal Forfeiture in Violation of 18 U.S.C. §§ 981(a)(1)(c), 982(a)(1), 982(a)(7), and 28 U.S.C. § 2461(c)


(See FSI, ECF No. 52.)


                                                                 Page 1 of   5
                                        UNITED STATES DISTRICT COURT                Priority
                                                                                                Send
                                       CENTRAL DISTRICT OF CALIFORNIA
                                                                                    Enter
                                                                                                Closed
                                            CIVIL MINUTES - GENERAL                 JS-5/JS-6
                                                                                    Scan Only



      CASE NO.:      CR 17-420                                  DATE: August 2, 2019



On Friday, June 12, 2015, Special Agent Patrick Luk ("SA Luk") was conducting surveillance outside of
Defendant's home, located on Oakfield Drive in Sherman Oaks, California ("Defendant's Home" or "Home"). (SA
Luk Decl. ¶ 2, ECF No. 106.) SA Luk observed a woman leave the Defendant's Home, walk approximately 30
yards on the street of Oakfield Drive and throw away plastic trash bas into trash containers. (Id. at ¶ 3.) The same
women then walked back down the street the way she had come, went through the front gate of Defendant's Home,
and entered without trash bags. (Id.) Minutes after, SA Luk removed three blue plastic trash bags from a trash
container without a warrant. (Id.) Upon opening and searching the trash bags, SA recovered documents related
to the Defendant's 2014 birthday party for his daughter. (Mot. 3, ECF No. 92.) The items seized are the subject of
Defendant's Motion and include the following:


(1) A draft invoice from Aliana Events;
(2) a proposed contract with Aliana Events;
(3) a credit card authorization;
(4) a receipt from the Montage Beverly Hills; and
(5) a confirmation letter from the Montage Beverly Hills.


(Id. at Ex. B, ECF No. 92-1.)


         A.       Instant Motion


Defendant moves to suppress the items listed above. (See Mot., ECF No. 92.) Defendant argues that the items
found must be suppressed because the alcove where his trash bins were located (the "Alcove") was curtilage which
is protected by the Fourth Amendment. (Id.)


II.      DISCUSSION


         A.       Legal Standard


The Fourth Amendment provides: "[t]he right of the people. . .against unreasonable searches and seizures, shall
not be violated, and no Warrants shall issue, but upon probable cause, supported by Oath or affirmation, and
particularly describing the place to be searched, and the persons or things to be seized." U.S. CONST. amend. IV.
"Searches and seizures that offend the Fourth Amendment are unlawful and evidence obtained as a direct or indirect
result of such invasions is considered 'fruit of the poisonous tree' and is inadmissible under the exclusionary rule.'"
United States v. Lundin, 47 F. Supp. 3d 1003, 1009 (N.D. Cal. 2014), aff'd, 817 F.3d 1151 (9th Cir. 2016) (quoting
United States v. McClendon, 713 F.3d 1211, 1215 (9th Cir.2013)) (citing Wong Sun v. United States, 371 U.S. 471,
484–87 (1963)).


                                                    Page 2 of    5
                                        UNITED STATES DISTRICT COURT                Priority
                                                                                                Send
                                       CENTRAL DISTRICT OF CALIFORNIA
                                                                                    Enter
                                                                                                Closed
                                            CIVIL MINUTES - GENERAL                 JS-5/JS-6
                                                                                    Scan Only



    CASE NO.:          CR 17-420                                DATE: August 2, 2019



         B.       Analysis


                  1.      The Alcove Was Not Located on Defendant's Curtilage


"Because the curtilage is part of the home, searches and seizures in the curtilage without a warrant are
presumptively unreasonable." United States v. Perea-Rey, 680 F.3d 1179, 1184 (9th Cir. 2012) (citing Oliver v.
United States, 466 U.S. 170, 180 (1984)).


Defendant argues that the Alcove is curtilage protected by the Fourth Amendment and that his rights were violated
when SA searched his trash bin without a warrant. (Mot. 5.) The Government contends that the alcove is not
curtilage and that the search was constitutional. The Court agrees.


Courts look to four factors in determining what constitutes curtilage: (1) the proximity of the area claimed to be
curtilage to the home; (2) whether the area is included within an enclosure surrounding the home; (3) the nature of
the uses to which the area is put; and (4) the steps taken by the resident to protect the area from observation by
people passing. United States v. Dunn, 480 U.S. 294, 301 (1987).


Here, the Alcove is located 30 yards from Defendant's Home and it is not included within the fence and tall
vegetation that surrounds the home. (Mot. 6; SA Luk Decl. ¶ 3.) The Alcove is surrounded by a wall of shrubbery
to its left, a utility pole in front of it, and stairs leading up to Defendant's Home to its left. (Mot. Exs. A, C, ECF
No. 92-1.) On the day of the search, one bin near the Alcove stood in front of the utility pole, closer to the public
walkway. (Id.) Moreover, the Alcove is not included within the tall shrubbery surrounding Defendant's Home.
(Id.) The Alcove appears to exclusively represent a holding area for discarded trash. (Id.) Finally, it does not
appear that Defendant took steps to protect the Alcove from outside interference. At any point in time, an individual
walking past the Alcove could open up and inspect the contents of any of the trash bins located there. The
Government notes that the trash bins were located in a public area because six containers, rather than three, in
the Alcove suggests that other neighbors used it, the trash containers are in public view, and that the Alcove can
be accessed by any pedestrian. (Opp'n. 3-5.) Moreover, typically, it is uncommon that an individual discards trash
in bins outside their home, which are accessible to anyone who passes by, with the plan to hide items contained
therein. Trash is typically placed in large outdoor bins for eventual collection, not repossession or storage.


The Court finds that because the Alcove was located in an area not enclosed within the home, was accessible to the
public, and was used as a storage space for discarded items, it did not constitute curtilage. Thus, the Alcove did
not require a warrant to be searched.




                  2.      Defendant Did Not Have a Reasonable Expectation of Privacy in the Alcove
MINUTES FORM 11                                                                                                                 :
CIVIL GEN                                           Page 3 of    5                                       Initials of Preparer
                                        UNITED STATES DISTRICT COURT               Priority
                                                                                               Send
                                       CENTRAL DISTRICT OF CALIFORNIA
                                                                                   Enter
                                                                                               Closed
                                            CIVIL MINUTES - GENERAL                JS-5/JS-6
                                                                                   Scan Only



    CASE NO.:          CR 17-420                               DATE: August 2, 2019




In order to challenge a search on Fourth Amendment grounds, a defendant bears the burden of demonstrating that
he or she had a legitimate expectation of privacy in the place searched. United States v. Reyes Bosque, 596 F.3d
1017, 1026 (9th Cir. 2010). "Furthermore, a defendant cannot suppress the results of a warrantless trash search
unless he can establish that he "manifested a subjective expectation of privacy in [his] garbage that society accepts
as objectively reasonable." California v. Greenwood, 486 U.S. 35, 39 (1988). An individual has no reasonable
expectation of privacy in trash placed in garbage bags and left at the curb of a house because the trash was left in
an area accessible to the public, for the express purpose of conveying it to a third party — the trash collector. Id.
at 39–40. "It is common knowledge that plastic garbage bags left on or at the side of a public street are readily
accessible to animals, children, scavengers, snoops, and other members of the public." Id. at 40 (citations omitted).
Further, "search or seizure of abandoned property, even without a warrant, is simply not unreasonable." United
States v. Wilson, 472 F.2d 901, 902 (9th Cir.1972).


Although the Ninth Circuit has not explicitly addressed whether an expectation of privacy in trash that is not out
for collection is reasonable, the Court notes two district court cases that are directly on point. In United States v.
Roberts, a district court held that the search of a defendant's garbage can by the street in front of his house which
was not out for collection was constitutional because under Greenwood, defendant did not have a legitimate
expectation of privacy in his garbage can. United States v. Roberts, 2012 WL 2789107, at *7 (D. Nev. 2012) (citing
Greenwood, 486 U.S. at 39-40). In United States v. Washington, a district court held that the warrantless search
of a trash bin up against the curb on the street directly in front of a defendant's home, with no other bins nearby,
was constitutional. United States v. Washington, 2012 WL 3638227, at *6-7 (E.D. Cal. 2012).


Here, Defendant's case serves as a hybrid of both Roberts and Washington. Similar to Roberts, Defendant's trash
bins were searched by SA Luk on a day when the trash was not out for collection. Similar to Washington, one of
the trash bins stuck out onto the street where it was visible, and where it was more visible than other bins in the
Alcove because it was placed in front of a utility pole. Under the totality of circumstances, the Court finds that
these similarities, coupled with the Supreme Court's holding in Greenwood, confirm that any expectation of privacy
Defendant had in the trash bins and the Alcove was unreasonable. Thus, SA Luk's search was constitutional.




                  3.      Conclusion

MINUTES FORM 11                                                                                                                :
CIVIL GEN                                          Page 4 of    5                                       Initials of Preparer
                                    UNITED STATES DISTRICT COURT              Priority
                                                                                          Send
                                   CENTRAL DISTRICT OF CALIFORNIA
                                                                              Enter
                                                                                          Closed
                                        CIVIL MINUTES - GENERAL               JS-5/JS-6
                                                                              Scan Only



       CASE NO.:   CR 17-420                               DATE: August 2, 2019



Defendant's Alcove was not curtilage warranting Fourth Amendment protection, and any expectation of privacy
he had in the trash bin searched was unreasonable. As such, Defendant's Motion is DENIED.


III.      RULING


For the foregoing reasons, the Court DENIES Defendant's Motion.


IT IS SO ORDERED.




MINUTES FORM 11                                                                                                           :
CIVIL GEN                                      Page 5 of    5                                      Initials of Preparer   SMO
